NO. 12-19-00238-CV
                            IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


 IN RE:                                               §

 CRAIG MACK,                                          §       ORIGINAL PROCEEDING

 RELATOR                                              §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Relator Craig Mack, acting pro se, filed this original proceeding to seek a writ of mandamus
compelling Respondent to file written responses to Relator’s legal documents. 1
        On June 21, 2019, the Clerk of this Court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rules of Appellate Procedure 52.2, 52.3(a)-(g), 52.3(k),
52.7, and 9.5. The notice further informed Relator that his petition would be referred to the Court
for dismissal unless he provided an amended petition and the record on or before July 1. This
deadline passed and Relator has not filed a mandamus record or amended petition with this Court
to correct the defects identified in the June 21 notice.
        A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that includes the
identity of parties and counsel, a table of contents, an index of authorities, a statement of the case,
a statement of jurisdiction, issues presented, a statement of facts, and an appendix. TEX. R. APP. P.
52.3(a)-(g), (k). Additionally, Texas Rule of Appellate Procedure 52.7 requires the relator to file
a record as part of his petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a
relator must file (1) a certified or sworn copy of every document that is material to his claim for
relief and that was filed in any underlying proceeding; and (2) “a properly authenticated transcript


        1
         Respondent is the Honorable C. Michael Davis, Judge of the 369th District Court in Anderson County,
Texas. Bryan Collier, Hillis R. Wilcox, and Kisha Stotts are the Real Parties in Interest.
of any relevant testimony from any underlying proceeding, including any exhibits offered in
evidence, or a statement that no testimony was adduced in connection with the matter complained.”
TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this Court with a sufficient record to establish the right to
mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—Tyler
Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this case, Relator
did not provide the record in accordance with Rule 52.7. Absent a record, this Court cannot
determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-15-00067-
CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not
designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this Court to review. We, therefore, deny his petition for writ of mandamus.
Opinion delivered July 10, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             JULY 10, 2019

                                        NO. 12-19-00238-CV



                                           CRAIG MACK,
                                              Relator
                                                V.

                                   HON. C. MICHAEL DAVIS,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Craig
Mack; who is the relator in appellate cause number 12-19-00238-CV and a party in trial court
cause number DCCV19-0862-369, pending on the docket of the 369th Judicial District Court of
Anderson County, Texas. Said petition for writ of mandamus having been filed herein on June 21,
2019, and the same having been duly considered, because it is the opinion of this Court that the
writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3